         Case 2:18-cv-04347-RBS Document 26 Filed 05/12/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEHEMIAH LEARY                                  :
                                                :   CIVIL ACTION
              v.                                :
                                                :   NO. 18-4347
OFFICER VONDEL COOK, ET AL.                     :

                                          ORDER

       AND NOW, this 12th day of       May , 2020, upon consideration of Defendants’ Motion

for Summary Judgment (ECF No. 17), it is ORDERED that the Motion is GRANTED.

Judgment is entered in favor of Defendants on all counts. The Clerk of Court is directed to mark

the case CLOSED.

       IT IS SO ORDERED.



                                                    BY THE COURT:



                                                    /s/R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
